         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 1 of 31



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


SPECGX LLC,

                     Plaintiff,                Civil Action No.

       v.

BARBARA D. UNDERWOOD, in her
official capacity as acting Attorney General
of the State of New York; and HOWARD A.
ZUCKER, in his official capacity as
Commissioner of Health of the State of New
York,

                     Defendants.



                              COMPLAINT FOR
                     DECLARATORY AND INJUNCTIVE RELIEF
            Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 2 of 31



                                       INTRODUCTION

       1.       Plaintiff SpecGx LLC (“SpecGx”) brings this complaint against Barbara D.

Underwood, in her official capacity as acting Attorney General for the State of New York, and

Howard A. Zucker, in his official capacity as Commissioner of the Department of Health of the

State of New York (together, the “Defendants”), to declare unconstitutional the Opioid

Stewardship Act (“OSA”), N.Y. Pub. Health Law § 3323 (McKinney) (effective July 1, 2018),

and to permanently enjoin its enforcement against SpecGx.

       2.       The OSA imposes on manufacturers and distributors of FDA-approved opioid

medications a class-wide penalty totaling $100 million. In doing so, the OSA violates critical

constitutional limits. The OSA penalizes manufacturers and distributors for entirely lawful

conduct—selling FDA-approved opioid medications for physician-prescribed purposes, in

amounts determined by the U.S. Drug Enforcement Administration (“DEA”) to be necessary for

legitimate uses. This legislative determination of guilt opts for scapegoating instead of genuinely

grappling with a highly complicated social issue regarding the misuse of opioid-based substances,

and, without justification, punishes parties who are working to ensure the proper usage of these

important pain-management medications.

       3.       The OSA euphemistically calls the penalty imposed on each individual

manufacturer or distributor that entity’s “Ratable Share.”         Confirming, however, that a

manufacturer’s or distributor’s Ratable Share is a penalty, the OSA forbids manufacturers or

distributors from increasing the price of its medications in order to pass on any portion of its

Ratable Share to their New York purchasers, including the “ultimate users.”

       4.       The New York legislature’s unprecedented action offends constitutional

protections and conflicts with several federal statutory programs. By imposing, without any



                                                2	
            Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 3 of 31



procedural protections, a confiscatory penalty on manufacturer and distributor conduct that federal

law expressly authorizes and encourages, the OSA will inevitably deter that conduct. For

manufacturers of low-priced generic opioids, the effect is especially stark. As became clear from

SpecGx’s OSA assessment for 2017, which SpecGx received on October 18, 2018, the OSA

penalty associated with the sale of SpecGx’s highest volume generic opioids exceeds or is just

below the revenue (not even accounting for costs) that SpecGx generates from selling those high

volume generic opioid medications into New York. Because the OSA forbids manufacturers and

distributors from collecting the OSA penalty from New York purchasers, unless the OSA is

enjoined, SpecGx’s continued sale of generic opioids in New York will result in financial loss to

SpecGx.

       5.       Thus, the practical effect of the OSA’s unprecedented combination of penalties and

pricing restraints will be to either (i) force manufacturers to choose between losing money on the

sale of low-priced generic opioids in New York or withdrawing those products from the New York

market, in contravention of federal law and to the great detriment of patients; or (ii) force

manufacturers and distributors of generic opioid medications to shift the burden of paying New

York’s Ratable Share to consumers in other states, in violation of the dormant Commerce Clause.

       6.       The OSA was the result of a legislative compromise designed to selectively

penalize manufacturers and distributors for their lawful participation in a complicated,

interconnected system by which opioids are regulated, distributed, prescribed, and dispensed,

involving numerous other actors, including law enforcement, DEA, pharmacies, and physicians.

The OSA’s unprecedented combination of penalties and pricing restraints, if allowed to be

enforced, would radically disrupt the pharmaceutical marketplace both in New York and

elsewhere, frustrating the policies embodied in several federal statutes.



                                                 3	
             Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 4 of 31



        7.       SpecGx’s generic opioid products are subject to nationwide regulation by the

federal government, and the states are not free to prohibit their sale. Under the Food, Drug, and

Cosmetic Act (“FDCA”) and regulations of the Food and Drug Administration (“FDA”), the FDA

must first review and approve medicines as safe and effective for use in the United States before

they can be manufactured and sold. Here, the FDA has approved SpecGx’s generic medications

pursuant to statutes that specifically encourage the manufacture and sale of inexpensive therapeutic

equivalents to brand name drugs. Moreover, the amount of opioid products each manufacturer is

permitted to produce and sell is based on the DEA’s determination, pursuant to statutory authority,

of the level of production necessary to serve legitimate medical, scientific, and industrial needs in

the United States.

        8.       No state could simply ban the sale of these generic opioids. Yet New York has, in

effect, done precisely that. The OSA will render the sale of generic opioids economically

unfeasible in the State, thereby eliminating (or at least drastically decreasing) the supply of critical,

affordable pain medication available to patients in New York, in contravention of federal law. The

only way this outcome will not occur is if manufacturers or distributors are somehow able to offset

the OSA’s costs by selectively raising prices in markets outside of New York—which would

effectively shift the cost of New York’s program onto consumers outside New York, in violation

of the dormant Commerce Clause. Either way, New York’s OSA cannot stand.

        9.       The unconstitutional effects of the OSA are highlighted by a letter dated October

10, 2018, from AmerisourceBergen Corp. (“AmerisourceBergen”) to Mallinckrodt LLC

(SpecGx’s sole member), 1 informing Mallinckrodt that AmerisourceBergen would no longer



1
 SpecGx LLC was formed on November 14, 2016, as a wholly owned subsidiary of Mallinckrodt
LLC. AmerisourceBergen Corp. likely addressed this letter to Mallinckrodt rather than SpecGx
because of AmerisourceBergen’s previous contracts with Mallinckrodt.

                                                   4	
          Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 5 of 31



distribute SpecGx’s opioid products from its Ohio distribution center to New York, unless SpecGx

agrees to pay the OSA Ratable Share attributable to SpecGx’s opioid products. SpecGx must

either distribute to AmerisourceBergen’s New York distribution center, in which case SpecGx

would be responsible for the first sale into New York and bear the burden of the OSA Ratable

Share, or reimburse AmerisourceBergen for the same Ratable Share. AmerisourceBergen’s letter

is the expected, natural consequence of the OSA’s prohibition against passing the Ratable Share

onto New York consumers. Rather than bear that cost itself, AmerisourceBergen has chosen to

avoid any sales of SpecGx opioid products into New York for which AmerisourceBergen would

bear the Ratable Share liability. Accordingly, SpecGx would be responsible for paying the penalty

for all opioid medication it distributes to AmerisourceBergen that ultimately ends up in New York.

       10.     Yet SpecGx itself cannot absorb the Ratable Share either. As described below, the

Ratable Share allocated to each milligram of morphine equivalent (“MME”) of key high-volume

products is greater than the average manufacturer price paid by wholesalers to manufacturers for

those products. Thus, AmerisourceBergen’s letter makes clear that SpecGx must either (a) cease

selling its generic opioids in New York, or (b) recover the New York OSA assessment from non–

New York customers. Option (b) would violate dormant Commerce Clause principles, but even

if it did not, such price differentiation is not practically feasible. As a consequence, in order to

avoid sales at a loss, SpecGx would be forced to cease sales of its generic opioids in New York

unless this Court grants injunctive relief from the OSA.

       11.     The facts identified in this Complaint illustrate the serious constitutional defects in

the OSA, many of which are already addressed in litigation brought by the Healthcare Distribution

Alliance (Healthcare Distribution Alliance v. Zucker, No. 1:18-cv-6168 (S.D.N.Y. filed July 6,

2018)) and by the Association of Accessible Medicines (Ass’n for Accessible Medicines v.



                                                 5	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 6 of 31



Underwood, No. 1:18-cv-8180 (S.D.N.Y. filed Sept. 7, 2018)). The purpose of this Complaint is

not to reiterate the well-founded constitutional challenges set forth in those complaints. Rather,

SpecGx’s focus is on the immediate, constitutional problem that has come into clear focus only

recently, as the OSA takes practical effect. Namely, it has become evident the amount owed under

the OSA for the highest volume products exceeds or is just below the selling price for those

products. Moreover, it has become clear that generic manufacturers will, one way or another, be

forced to bear the burden for paying the vast majority of the $100 million Opioid Stewardship

Payment. Because the OSA prohibits generic manufacturers from passing the OSA charge on to

purchasers, the OSA makes it economically impossible for generic manufacturers to sell generic

opioid medications in the state of New York.

       12.     As a consequence, SpecGx faces an imminent decision whether to stop sales into

the state of New York or try to pass the OSA payment on to out-of-state customers. In any of

these scenarios, the OSA runs afoul of the Federal Constitution. And, to the extent it drives low-

cost generic drugs out of the New York market, it will also deprive New Yorkers of affordable

medication while driving up the cost of healthcare as patients are forced to purchase branded

products that are often several times more expensive than generic versions of the same product.

This Court’s immediate intervention is thus critical. SpecGx requests that the Court step in now,

before the OSA begins to disrupt supplies of federally approved and medically necessary

medicines, to declare that the OSA violates the Supremacy Clause and the Commerce Clause, and

to enjoin its implementation and enforcement against SpecGx.

                                           PARTIES

       13.     Plaintiff SpecGx LLC is a limited liability company organized and existing under

the laws of the State of Delaware, having a place of business at 385 Marshall Ave., Webster Groves,



                                                6	
          Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 7 of 31



Missouri 63119. SpecGx develops, manufactures, and sells pharmaceutical products and therapies,

including generic opioid medications.        At present, it sells and distributes generic opioid

medications in New York State.

        14.     Defendant Barbara D. Underwood is sued in her official capacity as the acting

Attorney General of the State of New York. In that official capacity, she has the authority to

investigate and prosecute violations of the laws of the State of New York, including the OSA. See

N.Y. Exec. Law § 63 (McKinney).

        15.     Defendant Howard A. Zucker, M.D., J.D., is sued in his official capacity as the

Commissioner of Health for the State of New York. In that official capacity, he oversees the

Department’s administration of the OSA and assessment of “Ratable Share” penalties. In addition,

he has the specific authority to “impose a penalty not to exceed one million dollars per incident”

on any manufacturer or distributor that has “passed on” its “Ratable Share, or any portion

thereof, . . . to a purchaser,” including the ultimate user of the medications. N.Y. Pub. Health Law

§ 3323(10)(C).

        16.     In enforcing, administering, and adhering to the Act, Defendants and those subject

to Defendants’ supervision, direction, and/or control will at all relevant times be acting under color

of state law.

                                 JURISDICTION AND VENUE

        17.     This action seeks declaratory relief under the Federal Declaratory Judgment Act,

28 U.S.C. § 2201.

        18.     SpecGx’s causes of action arise under the United States Constitution, the Court’s

equitable authority under Ex parte Young, 209 U.S. 123 (1908), and 42 U.S.C. § 1983. The

Court has jurisdiction under 28 U.S.C. § 1331.



                                                  7	
          Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 8 of 31



       19.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(3).

       20.     An actual, justiciable controversy currently exists between the parties concerning

the constitutionality of the OSA.

       21.     A declaration that the OSA is inconsistent with federal statutes, and is

unconstitutional under the Supremacy Clause and the Commerce Clause will resolve this

controversy.

       22.     A permanent injunction preventing enforcement of the OSA will prevent SpecGx

from being injured by a law that interferes with federal law and violates the Supremacy Clause

and the Commerce Clause.

                                    FACTUAL ALLEGATIONS

SpecGx’s Sale of Generic Opioid Products in the State of New York

       23.     SpecGx, a generic pharmaceutical manufacturer, plays a crucial role in the

healthcare market in New York and throughout the United States.

       24.     Through its lawful manufacture and sale of FDA-approved, safe and effective,

generic, opioid-based pharmaceutical products—including generic opioid medications that are

subject to the OSA—SpecGx helps to ensure access to cost-effective, affordable prescription

medications that physicians and other registered healthcare providers have long prescribed and

relied on to provide pain management to seriously ill New York patients (including cancer patients,

post-surgical patients, hospice care patients, and others suffering from acute, chronic, or persistent

pain). In that manner, SpecGx’s generic products play a critical role in controlling the otherwise

steadily increasing costs associated with prescription drugs. Reducing the supply of generic

alternatives for prescription opioids in New York will almost certainly increase the demand for




                                                  8	
           Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 9 of 31



branded opioid pain medications and result in a significant increase in the overall prescription drug

prices and ultimately healthcare spending in New York.

         25.     According to publicly available Average Manufacturer Price or “AMP” data from

2017, the average manufacturer’s sales price for many generic opioid medications, including the

principal ones, is mere pennies per tablet. A prescription drug’s AMP is defined as “the average

price paid to the manufacturer for the drug in the United States by wholesalers for drugs distributed

to retail community pharmacies and retail community pharmacies that purchase drugs directly

from the manufacturer.” 42 C.F.R. § 447.504. Therefore, the AMP takes into account rebates,

chargebacks, discounts, and other required price concessions. All manufacturers, like SpecGx,

report AMP data monthly for all covered drugs (including the generic opioid medications covered

by the OSA) to the Centers for Medicare & Medicaid Services (“CMS”). CMS compiles this data

reported by manufacturers and calculates and publishes weighted average AMPs2 for each of the

covered drugs.

         26.     Generic pharmaceutical products, like the opioid medications manufactured and

sold by SpecGx, offer the safety and efficacy of their brand-name counterparts at substantially less

expensive prices. Under a well-established federal regulatory framework, SpecGx manufactures

these generic products at lower costs—without the significant development costs, complex

regulatory processes, sales force promotion to physicians, and other overhead carried by brand-

name manufacturers. But, because it operates in a highly competitive market environment,

SpecGx also sells its low-priced generic opioids at much lower profit margins than their brand

counterparts. The availability of several (often many) generic pharmaceutical products that are

pharmacologically interchangeable with SpecGx’s products creates market competition that drives



2
    “Weighted average AMP” refers to the average AMP weighted by volume.

                                                 9	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 10 of 31



prices for generic prescription drugs down to a fraction of the brand-name equivalent. The

availability of low-priced generics in turn typically “genericizes” approximately 90% of the

market, thus making whole categories of medicines more affordable and accessible to those in

need.

        27.    These generic prescription drugs are sold by two primary paths: (i) the

manufacturer sells the products to wholesale distributors under terms of a negotiated contract, after

which the wholesale distributor then re-sells the product to retail pharmacies or other providers;

and (ii) the manufacturer may also sell to national or regional pharmacy chains, hospitals, and

other healthcare facilities. For SpecGx, a very high percentage of its sales are to wholesale

distributors, with the majority of those sales consummated outside New York, and those

wholesalers then re-sell the product to retail pharmacies, hospitals, or other healthcare facilities in

New York and elsewhere.

New York Assembly Imposes Penalties Through the “Opioid Stewardship Act”

        28.    In early January 2018, Governor Cuomo proposed to the New York legislature a

“comprehensive plan to hold pharmaceutical companies accountable for perpetuating the [opioid]

epidemic.”3 This was a shocking statement of intent to punish companies, like SpecGx, that have

never been found to be culpable for “perpetuating the opioid epidemic” through any adjudicative

process. Rather, the proposal reflected an intent to convict an entire industry of wrongdoing in the

court of popular opinion without affording the companies any opportunity to defend themselves,




3
 Press Release, Gov. Andrew M. Cuomo, Governor Cuomo Outlines 2018 Agenda: Realizing the
Promise of Progressive Government (Jan. 3, 2018), https://www.governor.ny.gov/news/governor-
cuomo-outlines-2018-agenda-realizing-promise-progressive-government.

                                                  10	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 11 of 31



and seemingly without any appreciation of the critical role these companies play in providing

lawful, cost-effective, FDA-approved medications to patients in need of pain management.

       29.     The proposal included an “opioid epidemic surcharge” 4 of two cents on every

MME sold. Under that proposal, the DEA registrant making the first sale into New York would

have been responsible for the surcharge, and the proceeds would have been directed to an Opioid

Prevention and Rehabilitation Fund (which would have been used to fund existing state

programs). 5 Similar to the later enacted OSA, the Governor’s proposal prohibited the entity

making the first sale into New York from passing this surcharge on to the ultimate consumer of

the medication.6

       30.    At a hearing before the New York State Senate and Assembly finance committees

on February 12, 2018, the Chain Pharmacy Association of New York State opposed the proposed

surcharge and complained that the surcharge overwhelmingly would burden in-state pharmacies.7

The Pharmacists Society of the State of New York similarly objected that, although the imposition

was “intended to be borne by opioid manufacturers,” “[m]anufacturers . . . are located outside of

New York” and “do not sell directly to pharmacies”; as a result, they testified, the proposed




4
  Press Release, Gov. Andrew M. Cuomo, Governor Cuomo Outlines FY 2019 Budget: Realizing
the       Promise       of       Progressive      Government       (Jan.       16,      2018),
https://www.governor.ny.gov/news/governor-cuomo-outlines-fy-2019-budget-realizing-promise-
progressive-government.
5
  Id.; Andrew M. Cuomo & Robert F. Mujica, Jr., Stand United to Fight for New York: FY 2019
Executive Budget 108 (2018), https://www.budget.ny.gov/pubs/archive/fy19/exec/fy19book/Brief
ingBook.pdf.
6
  Assemb. 9509, 2018 Assemb. pt. CC (N.Y. Jan. 18, 2018).
7
  Joint Legis. Budget Hearing on Health/Medicaid, 2018–19 Leg. (N.Y. 2018) (statement of Chain
Pharmacy Association of NYS) (emphasis added).

                                               11	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 12 of 31



surcharge would burden “in-state wholesalers” and pharmacies who would not be able to pass the

charge on to consumers.8

       31.     No facts were presented and no witnesses were called to substantiate the

Governor’s assertion that opioid manufacturers were responsible for “perpetuating the opioid

epidemic,” nor were manufacturers afforded the opportunity to rebut that assertion. Instead, the

Commissioner of Health repeatedly promised the legislature that the intended target of the

proposed “surcharge” was the “pharmaceutical companies,” because “they need to be held

accountable.”9 One witness encouraged the legislature “to show [pharmaceutical companies] that

we can discipline what they do.”10

       32.     The Senate subsequently rejected Governor Cuomo’s specific proposal to impose

the two-cent surcharge. 11 The Assembly, however, suggested increasing the surcharge and

providing certain entities (such as in-state pharmacies) exemptions from the surcharge.12

       33.     New York passed the OSA on March 31, 2018, as a “last-minute compromise”

between the Senate and Assembly’s proposals, and Governor Cuomo signed the bill on April 12,

2018. No further legislative hearings were held on the compromise bill. By design, the OSA

targets opioid manufacturers and distributors to finance the “Opioid Stewardship Fund” in the

2018–2019 state budget. The Opioid Stewardship Fund is a specific-use fund dedicated to

programs offered by the New York State Office of Alcoholism and Substance Abuse Services, a




8
  Joint Legis. Budget Hearing on Health/Medicaid, 2018 Reg. Sess. (N.Y. 2018) (statement of
Roxanne Richardson, President, Pharmacist Society of the State of New York).
9
  Joint Legis. Budget Hearing on Health/Medicaid, 2018 Reg. Sess. (N.Y. 2018) (Commissioner
Howard A. Zucker).
10
   Joint Legis. Budget Hearing on Health/Medicaid, 2018 Reg. Sess. (N.Y. 2018) (Steven Safyer,
President and CEO, Montefiore Health System).
11
   S. Res. 4168, 2018 Reg. Sess. (N.Y. 2018).
12
   Assemb. 9509-B, 2018 Assemb. pt. CC (N.Y. 2018).

                                               12	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 13 of 31



state agency that provides services for New York residents affected by wide-ranging addictions.

N.Y. State Fin. Law § 97-aaaaa.

        34.     The Act requires a $100 million “Opioid Stewardship Payment” to be paid into the

Opioid Stewardship Fund each state fiscal year.13 N.Y. Pub. Health Law § 3323(1)(a), (3). “All

manufacturers and distributors” (i.e., wholesale distributors) that “sell or distribute opioids in the

state of New York” (referred to as “Licensees”) must pay a Ratable Share of this Payment. Id.

§ 3323(2). This Ratable Share is calculated through the following volume-based method:

        a.      “Each manufacturer and distributor . . . that sells or distributes opioids in the State

of New York shall provide to the Commissioner [of Health of the State of New York] a report

detailing all opioids [it] sold or distributed . . . in the State of New York,” including the gross

receipt of all opioids sold and the total number of MMEs sold or distributed. Id. § 3323(4).

        b.      The total amount of MMEs sold or distributed in the State of New York by a given

manufacturer or distributor for the preceding calendar year (as reported above) is then divided by

the total amount of MME sold in the state of New York by all manufacturers and distributors to

determine the “licensee payment percentage.”14 Id.

        c.      Multiplying the licensee payment percentage by $100 million yields each

manufacturer’s or distributor’s Ratable Share. See id. § 3323(5)(b).

        35.     Hypothetically, if a pharmaceutical manufacturer makes the first sale into New

York of two million MMEs of ten million MMEs overall sold or distributed into New York, under

the OSA, that manufacturer must contribute a “Ratable Share” of $20,000,000 (or 20% of the



13
   The OSA has a sunset provision, which provides that the OSA “shall expire and be deemed to
be repealed on June 30, 2024.”
14
   This amount excludes opioids that are manufactured in New York state but whose final point of
delivery or sale is outside of the state, opioids sold or distributed to certain rehabilitation or hospice
entities; or MMEs attributable to buprenorphine, methadone, or morphine. Id. § 3323(5)(b).

                                                   13	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 14 of 31



overall “Opioid Stewardship Fund”). If the manufacturer sells to a wholesale distributor outside

of New York, and the distributor then makes the first sale of the opioids into New York, the

distributor is liable for the “Ratable Share” on those opioid products. The Department of Health

(“DOH”) is to provide the manufacturer or distributor with written notice of its Ratable Share for

the prior calendar year by October 15 of each year. See id. § 3323(5)(c). The OSA then directs

each licensee to “make payments quarterly to the department.” Id. § 3323(6).

        36.     The New York State Department of Health subsequently issued guidance on the

interpretation of the OSA. Notably, it clarified that “[t]he intent of the OSA is for all manufacturers

and distributors to be responsible for their Ratable Share of opioids sold or distributors for their

Ratable Share of opioids sold or distributed into New York” and that “assessments will be based

on the initial transaction in the distribution chain when opioids are first sold or distributed within,

or into, New York.”15

        37.     The OSA prohibits a manufacturer or distributor from passing on the Ratable Share

to purchasers, including the ultimate user of the opioid medication. See id. § 3323(10)(c). Section

10(c) states:

                Where the Ratable Share, or any portion thereof, has been passed on to a
                purchaser by a Licensee, the Commissioner may impose a penalty not to
                exceed one million dollars per incident.

Id. (emphasis added). The Department of Health’s guidance document states that this provision

“is not intended to apply to price increases that are attributable to other ordinary changes in

manufacture or distribution costs.”16




15
   N.Y. Dep’t of Health, New York State Opioid Annual Assessment Reporting Guidance (2018),
https://www.health.ny.gov/professionals/narcotic/opioid_stewardship_act/docs/osa_reporting_gu
idance_document.pdf.
16
   Id.

                                                  14	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 15 of 31



       38.     Although the OSA prohibits passing the Ratable Share on to the Licensee’s

purchasers, nothing in the OSA prohibits a Licensee such as a wholesaler from passing the Ratable

Share upstream to the manufacturer from which the opioid medicines were purchased.

       39.     Finally, the OSA provides for retroactive application. Although the OSA became

effective July 1, 2018, the newly enacted legislation reaches back and penalizes (lawful) conduct

that occurred in 2017. Specifically, the OSA directs the Department of Health to calculate

manufacturers’ first Ratable Share based upon 2017 sales figures, id. § 3323(4-A), (5)(c), and

obligates manufacturers to remit that 2017 Ratable Share to the Department of Health by January

1, 2019, id. § 3323(6).

SpecGx’s Ratable Share Calculation

       40.     On July 31, 2018, in compliance with the OSA, SpecGx submitted an electronic

report to the DOH calculating the total assessable MMEs that it sold and distributed into New York

in 2017. Based on further guidance from the DOH, SpecGx subsequently amended its report on

October 1, 2018 (as amended, the “2017 SpecGx Report”).

       41.     The 2017 SpecGx Report reported that SpecGx sold 115,037,682 assessable MMEs

into New York in 2017. The report only covers those MMEs for which SpecGx completed the

first sale into New York (that were not subsequently distributed out of New York). The report

does not cover MMEs that SpecGx sold to out-of-state distributors that were then sold into New

York by the distributors.

       42.     In October 18, 2018, Joshua S. Vinciguerra, the Director of the Bureau of Narcotic

Enforcement at the DOH, sent a letter to SpecGx (the “2017 SpecGx Invoice”) to notify SpecGx

of its “estimated payment based on [its] ratable share, calculated in accordance with the terms of




                                               15	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 16 of 31



the [OSA].” According to the 2017 SpecGx Invoice, SpecGx’s estimated Ratable Share is

$1,256,326.33, which is due to be paid by January 1, 2019.

       43.     The 2017 SpecGx Invoice permits a calculation of the estimated Ratable Share per

MME for all assessable MMEs sold into New York in 2017. SpecGx’s Ratable Share of

$1,256,326.33 is based on 115,037,682 assessable MMEs first sold and distributed by SpecGx into

New York. Dividing $1,256,326.44 by 115,037,682 equals .011. Accordingly, the Ratable Share

assessed to all manufacturers and distributors on every MME first sold and distributed into New

York is 1.1 cents.

The OSA Forces Generic Manufacturers of Opioid Products to Sell at a Loss

       44.     Publicly available AMP data based on actual sales transactions shows that given

the low prices that prevail in the highly competitive generic pharmaceutical market, the Ratable

Share attributable to generic opioids will far exceed the amount of net revenue that generic

manufacturers generate through New York sales. Therefore, the prohibition against passing on a

manufacturer’s Ratable Share amount to purchasers will force manufacturers of generic opioids to

(1) choose between selling at a loss or exiting the New York opioid market, or (2) recover the cost

of their Ratable Shares from purchasers outside the State of New York.

       45.     Indeed, for key generic products sold by SpecGx into New York, this 1.1 cent

Ratable Share per MME is just under or exceeds the weighted AMP per MME, before even

accounting for the manufacturer’s costs of production and distribution.

       46.     SpecGx’s second highest volume opioid medication (by units sold), Oxycodone

HCl Tablet 5 mg, has a weighted AMP per MME of .63 cents. The Ratable Share per MME of

1.1 cents is roughly double the weighted AMP per MME. On a per tablet basis, Oxycodone HCl




                                                16	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 17 of 31



5 mg was sold in 2017 for approximately 4.7 cents, but the Ratable Share for that tablet would be

8.2 cents.

       47.     Similarly, SpecGx’s third highest volume opioid medication (by units sold),

Hydrocodone/Acetaminophen Tablet 10 mg/325 mg, has a weighted AMP per MME of .84 cents,

which is still far less than the Ratable Share per MME of 1.1 cents. On a per tablet basis,

Hydrocodone/Acetaminophen Tablet 10 mg/325 mg was sold in 2017 for approximately 8.4 cents,

but the Ratable Share for the same tablet was 10.9 cents.

       48.     In these two high volume products, therefore, the Ratable Share exceeds the entire

weighted AMP, before even taking into account the costs of production and distribution. Taking

those costs into account, the amount of loss on each sale would be even higher. And, because the

OSA prohibits manufacturers or distributors from “passing on” their Ratable Share costs, any

manufacturer of FDA-approved generic opioid medications that wished to continue selling those

products in New York would be forced to sell these products at a loss.

       49.     Even for products where the Ratable Share per MME did not exceed the weighted

AMP per MME, the sale would be at a loss if the production and distribution costs required to

manufacture and sell the product was greater than the difference.

       50.     For example, Acetaminophen with Codeine 300 mg/30 mg, the highest volume

product sold by SpecGx into New York by unit, had a weighted AMP per MME of 1.31 cents,

which is only slightly above the Ratable Share per MME of 1.1 cents. On a per tablet basis,

Acetaminophen with Codeine 300 mg/30 mg was sold in 2017 for approximately 5.88 cents, but

the Ratable Share for that tablet would be 4.91 cents.

       51.     The Ratable Share would far exceed any operating margin SpecGx would have on

the sale of a tablet of Acetaminophen with Codeine 300 mg/30 mg. As reported by Mallinckrodt



                                                17	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 18 of 31



plc to the Securities and Exchange Commission in its annual report, the operating income as a

percentage of net sales—calculated by dividing operating income by net sales—was 27.6% for its

Specialty Generics segment (which is the segment that primarily consists of SpecGx). Applying

that general rate to the AMP of Acetaminophen with Codeine 300 mg/30 mg, the operating margin

per tablet would be approximately 1.62 cents (5.88 cents * .276). The Ratable Share per tablet of

4.91 cents thus far exceeds any operating margin SpecGx might receive on the sale of a tablet of

that product.

       52.      Basic economic reality dictates that if a generic manufacturer is guaranteed to lose

money on its sale or distribution of an opioid medication in New York, it will abandon the New

York opioid market completely.

       53.      The OSA’s disproportionate effect on generic manufacturers is deeply

ironic. Public criticism of opioid manufacturers—which apparently motivated the New York

Assembly to “punish” them through this legislation—has largely focused on allegedly misleading

marketing of branded opioids to doctors. But generic products, by their nature, are not promoted

to doctors; they are simply substituted for branded products at the pharmacy counter, making

generic manufacturers a particularly inappropriate target for this form of punishment.

       54.      Because of the OSA’s “no pass on” prohibition, the only economically feasible

alternative to abandoning the New York opioid market would be for the manufacturer to “pass on”

its Ratable Share amount to purchasers and patients outside of New York. For example, a generic

manufacturer charged with a $20 million Ratable Share amount might seek to incrementally

increase its sales prices, or perhaps only its sales prices for transactions occurring outside New

York. Even assuming that “passing on” Ratable Share amounts outside New York is allowed by

the OSA—the OSA would be even more patently unconstitutional under the dormant Commerce



                                                 18	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 19 of 31



Clause if it purported to directly regulate pricing outside New York—it is far from clear that, under

the nationwide pricing ecosystem that has developed over several decades, a manufacturer or

distributor actually could succeed in forcing non–New York purchasers to absorb the cost of its

OSA penalties. Indeed, fundamental tenets of competition might prevent this; a manufacturer or

distributor that has exited the New York generic opioid market, and thus avoided any Ratable

Share for generic opioid sales in New York, would be able to undercut the price of those

manufacturers that remain in the New York market and attempt to spread their OSA costs through

incrementally higher prices in markets outside New York. Moreover, as discussed below, the

dormant Commerce Clause would prohibit such an outcome.

The OSA Virtually Ensures Manufacturers Will Bear the Full Brunt of the Penalty

       55.     The OSA is drafted in a way that virtually ensures generic opioid manufacturers

will bear the full burden of the OSA Ratable Share and thus the full loss associated with generic

opioid sales in New York. Although the OSA prohibits passing the Ratable Share on to purchasers

or consumers, it does not prohibit distributors from passing it back upstream to the manufacturer.

Thus, wholesale distributors can make manufacturers bear the full Ratable Share burden.

       56.     AmerisourceBergen Corp., one of the three national distributors of prescription

medications, wrote SpecGx on October 10, 2018, to notify SpecGx that AmerisourceBergen will,

effective October 12, 2018, “no longer accept opioid product shipments at the National

Distribution Center in Columbus, Ohio intended for redistribution to AmerisourceBergen

distribution centers” in New York. The letter further states that “[i]f you would like to continue

shipping opioid products to the [National Distribution Center] to New York . . . you agree to pay

any tax, duty, levy, fee, assessment, tariff or any other charge of any nature imposed by any

government authority on the sale or transfer of those opioid products”—e.g., the OSA penalty.



                                                 19	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 20 of 31



Therefore, as a condition for distributing manufacturers’ products in New York—where

distributors would otherwise be responsible for the OSA penalty because they are effectuating the

“first s[ale] or distribut[ion]” into New York—SpecGx must assume the burden of

AmerisourceBergen’s Ratable Share.        If other distributors follow suit, manufacturers—not

distributors—would pay for the full $100 million Opioid Stewardship Payment.

       57.     It is SpecGx’s understanding based upon internal sales data that the total Ratable

Share for all of SpecGx opioid medications sold into New York, both by SpecGx and by

distributors, would exceed SpecGx’s total revenues for the sale of such products, and therefore far

exceed any profit SpecGx would make on those sales.

The Generic Pharmaceutical Market for Opioids Is Subject to Extensive Federal Regulation
that Encourages the Development and Sale of Low-Priced Generic Alternatives to Brand-
Name Drugs

       58.     The federal government, through multiple statutory schemes detailed herein,

heavily regulates the approval, sale, and use of prescription medications, and in particular opioid

medications. It exercises considerable control as to whether these drugs can be used at all, how

they may be used, what quantities may be sold, and how patients can access these drugs safely and

affordably, as well as requiring reimbursement for such regulated drugs by state Medicaid

programs. Of particular relevance here, Congress has made particular judgments with respect to

the approval and promotion of generic prescription medications and has encouraged manufacturers

to seek and obtain approval for generic drugs to promote price competition and ultimately a more

affordable option for patients nationwide.

       59.     The FDCA Approval Process: The Federal Food, Drug, and Cosmetic Act

(“FDCA”) created the FDA for the purpose of “promot[ing] the public health by promptly and

efficiently reviewing clinical research and taking appropriate action on the marketing of regulated



                                                20	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 21 of 31



products in a timely manner.” 21 U.S.C. § 393(b)(1). Under that statutory scheme, manufacturers

“must gain approval” from the FDA “before marketing any drug in interstate commerce.” Mutual

Pharm. Co. v. Bartlett, 570 U.S. 472, 476 (2013). But once a manufacturer obtains FDA approval

as a safe and effective pharmaceutical drug, 21 U.S.C. § 393(b)(1), the FDCA leaves no room for

states to countermand the FDA by prohibiting the sale of FDA-approved drugs for their FDA-

approved purposes.

       60.     Before 1984, federal law required all pharmaceutical drug products, whether

branded or generic, to undergo extensive and costly clinical testing prior to market entry. The

significant costs associated with that process, however, created little incentive for drug

manufacturers to replicate approved products, leaving hundreds of high-cost branded prescription

drugs without an affordable generic equivalent. See Richard G. Frank, The Ongoing Regulation

of Generic Drugs, 357 New Eng. J. Med. 1993, 1993 (2007).

       61.     Hatch-Waxman Amendments:                Congress fundamentally addressed that

troublesome imbalance through the passage of the Drug Price Competition and Patent Term

Restoration Act in 1984, better known as the Hatch-Waxman Amendments. See Drug Price

Competition & Patent Term Restoration Act of 1984, Pub. L. No. 98-417, 98 Stat. 1585 (codified

as amended in scattered sections of the U.S. Code). Those amendments were expressly intended

“to make available more low cost generic drugs.” H.R. Rep. No. 98–857, pt. 1, at 14 (1984),

reprinted in 1984 U.S.C.C.A.N. 2647, 2647. In fact, the Hatch-Waxman Amendments embody

Congress’ attempt to strike “a balance between two competing policy interests: (1) inducing

pioneering research and development of new drugs and (2) enabling competitors to bring low-cost,

generic copies of those drugs to market.” Caraco Pharm. Labs., Ltd. v. Forest Labs., Inc., 527

F.3d 1278, 1282 (Fed. Cir. 2008) (citation omitted).



                                               21	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 22 of 31



       62.       In pursuit of these competing ends, the Hatch-Waxman Amendments extended the

life of brand-name manufacturers’ patents covering on-market products, see 35 U.S.C. § 156, but

permitted generic drug manufacturers to file an Abbreviated New Drug Application (“ANDA”)

based upon the data already submitted to the FDA in connection with the brand-name drug’s

approval, see 21 U.S.C. § 355(j). In other words, under the Hatch-Waxman Amendments,

“‘generic drugs’ can gain FDA approval simply by showing equivalence” to a drug “that has

already been approved by the FDA,” allowing “manufacturers to develop generic drugs

inexpensively, without duplicating the clinical trials already performed on the equivalent brand-

name drug.” PLIVA, Inc. v. Mensing, 564 U.S. 604, 612 (2011). Approval of an ANDA confers

a right secured by federal law to manufacture and market the covered product. See 21 U.S.C.

§ 355(j); 21 C.F.R. § 314.105(d).

       63.       Through its provision of generic alternatives to the significantly more expensive

brand-name opioid medications pursuant to an FDA-approved ANDA, SpecGx directly

participates in achieving the result expressly intended by the Hatch-Waxman Amendments—

“mak[ing] available more low cost generic drugs.” H.R. Rep. No. 98–857, pt. 1, at 14 (1984),

reprinted in 1984 U.S.C.C.A.N. 2647, 2647. Indeed, in the last decade alone, “the U.S. healthcare

system has saved $1.67 trillion due to the availability of low-cost generics,” like those

manufactured by SpecGx. Ass’n for Accessible Meds., Generic Drug Access & Savings in the

U.S. 5 (2017).

       64.       Federal Medicaid Program: In further effort to secure lower-cost medicine for

Medicaid participants in particular, Congress created the Medicaid Drug Rebate Program

(“MDRP”), Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 4401, 104 Stat.

1388. As part of that initiative, for a prescription drug to be covered under Medicaid, the



                                                22	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 23 of 31



manufacturer must sign a Medicaid National Drug Rebate Agreement (“NDRA”) with the

Secretary of Health and Human Services on behalf of the States (except insofar as the Secretary

has permitted individual manufacturer–state agreements). NDRAs allow states to collect rebates

on drugs purchased by the state Medicaid program, subject to the requirement that receiving states,

like New York, cover all on-label uses of participating manufacturers’ FDA-approved drugs. 42

U.S.C. § 1396r-8(d).

       65.     DEA Aggregate Production Quota: The federal government has specifically

deliberated as to the access and availability of opioid medications in particular. In an effort to

deter and prevent the illicit diversion and improper use of FDA-approved opioid medications,

Congress passed the Comprehensive Drug Abuse Prevention and Control Act of 1970. Pub. L.

No. 91- 513, 84 Stat. 1236 (codified as amended at 21 U.S.C. §§ 801–971 (2012)). Under that

federal legislation, the Drug Enforcement Agency (“DEA”) bears responsibility “for ensuring that

all controlled substance transactions take place within the ‘closed system’ of distribution

established by Congress.”17 The DEA fulfills this statutory mandate, in part, by setting nationwide

annual production quotas for Schedule II opioids based on the anticipated medical, scientific,

research, industrial, and export needs. 21 U.S.C. § 826 (2012). The DEA then grants an annual

procurement quota to each manufacturer of Schedule II prescription opioids, and the manufacturer

is precluded from manufacturing opioids once that procurement quota is reached.

                                    CLAIMS FOR RELIEF

                                            COUNT I

              Declaratory/Injunctive Relief, under Ex parte Young, 209 U.S. 123 (1908),
             that the OSA Infringes SpecGx’s Rights Under Federal Law, Including the



17
   DEA Practitioner’s Manual, available at https://www.deadiversion.usdoj.gov/pubs/manuals
/pract/pract_manual012508.pdf.

                                                23	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 24 of 31



             Hatch-Waxman Amendments, and Is Unenforceable Under the Supremacy
                             Clause, U.S. Const. art. VI, cl. 2

       66.     SpecGx realleges and incorporates by reference the preceding allegations in

paragraphs 1 through 65 as though fully set out herein.

       67.     Under the Supremacy Clause of the United States Constitution, federal statutes are

“the supreme Law of the Land.” U.S. Const. art. IV, cl. 2. No state law may “stand[] as an obstacle

to the accomplishment and execution of the full purposes and objectives of Congress.” Hines v.

Davidowitz, 312 U.S. 52, 67 (1941).

       68.     “[I]f an individual claims federal law immunizes him from state regulation, the

court may issue an injunction upon finding the state regulatory actions preempted.” Armstrong v.

Exceptional Child Center, Inc., 135 S. Ct. 1378, 1384 (2015) (citing Ex parte Young, 209 U.S.

123, 155–56 (1908)). Here, the Hatch-Waxman Amendments permit generic drug manufacturers

to file ANDAs and, once approved, confer to generic manufacturers the rights to manufacture and

sell those generic formulas of prescription medications.

       69.     The OSA stands as an obstacle to the accomplishment and execution of the full

purposes and objectives of the Hatch-Waxman Amendments and is therefore preempted.

       70.     The purpose of the Hatch-Waxman Amendments (the Drug Price Competition and

Patent Term Restoration Act) is to promote the entrance of generic manufacturers into the

marketplace and provide affordable medications to consumers and government programs. Pub. L.

No. 98-417, 98 Stat. 1585 (codified as amended in scattered sections of the U.S. Code). This

purpose is evident from the law’s name, committee reports, and immediate effects. See, e.g., H.R.

Rep. No. 98-857, pt. II, at 9 (1984).

       71.     After deliberation, Congress determined that in exchange for extending the life of

brand-name manufacturers’ patents that had gone through clinical trials and FDA review, 35


                                                24	
            Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 25 of 31



U.S.C. § 156, generic drugs would have an easier pathway to FDA approval and entry into the

national marketplace. Specifically, the Hatch-Waxman Amendments allow for an abbreviated

review process for generic drugs that could demonstrate “bioequivalence.” 21 U.S.C. § 355(j).

        72.     SpecGx has obtained FDA approval for the sale of its generic opioid products

pursuant to this federal regulatory regime.

        73.     The OSA has the practical effect of forcing manufacturers of generic opioids (like

SpecGx) approved by the FDA for nationwide sale to sell at a loss or exit the New York market.

By imposing on generic manufacturers “Ratable Share” penalties that exceed revenue from sales

attributable to the New York market and prohibiting manufacturers from passing on those penalties

to purchasers, the OSA will drive FDA-approved generics like those of SpecGx out of the market

in contravention of the FDCA and Hatch-Waxman Amendments’ purposes. In expelling generic

manufacturers, the OSA effectively overrides the determination of the FDA that these opioids are

safe and effective and the policy of Congress to encourage their availability to prescribers and their

patients.

        74.     Moreover, the OSA effectively gives brand-name manufacturers (whose opioid

products are sold at significantly higher prices than their generic equivalents) both extended patent

rights and an oligopoly in New York, the fourth most populous state in the nation. This outcome

runs directly contrary to the purpose of the Hatch-Waxman deal, which extended brand-name

patent rights while also promoting the entry of generic drugs into the national marketplace. Rather

than promote drug price competition, the OSA reduces the number of competitors and rewards

brand-name actors. These ends conflict with those of the Hatch-Waxman Amendments—and,

indeed, disrupt the entire statutory scheme.




                                                 25	
           Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 26 of 31



          75.   Accordingly, the Act constitutes an impermissible attempt to limit (or even

eliminate) availability of SpecGx’s affordable, generic, FDA-approved medications, which is in

direct conflict of the purposes and objectives of the Hatch-Waxman Amendments. Federal law

therefore preempts the OSA.

                                             COUNT II

  Declaratory/Injunctive Relief, Under Ex parte Young, 209 U.S. 123 (1908), that the OSA
  Constitutes Impermissible Regulation by New York of Commerce Outside the State, in
               Violation of the Commerce Clause, U.S. Const. art. I, § 8, cl. 3

          76.   SpecGx realleges and incorporates by reference the preceding allegations in

paragraphs 1 through 75 as though fully set out herein.

          77.   The Constitution not only vests Congress with the power “[t]o regulate Commerce

with foreign nations, and among the several States,” U.S. Const. art. I, § 8, cl. 3, but also prohibits

states from discriminating against interstate commerce, see Healy v. Beer Inst., Inc., 491 U.S. 324

(1989). “The critical inquiry” under this “dormant” aspect of the Commerce Clause “is whether

the practical effect of the regulation is to control conduct beyond the boundaries of the State.” Id.

at 336.

          78.   The OSA violates the dormant Commerce Clause because it has the practical effect

of regulating commerce beyond the boundaries of the State of New York. Indeed, through the

prohibition against passing on the cost of the Ratable Share to the “purchaser,” including the

“ultimate user” of the medication, N.Y. Pub. Health Law § 3323(2), (10)(c), the OSA necessarily

targets the pricing of out-of-state transactions.

          79.   As explained supra, the Ratable Share imposed on the MMEs contained in

SpecGx’s highest volume generic brand opioid medications will far exceed the net revenues of

these medications, meaning that the sale of generic opioids in New York would occur at an



                                                    26	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 27 of 31



effective loss. The OSA’s oppressive terms thus make it practically and economically unfeasible

for SpecGx and other generic manufacturers to remain in the New York market without recouping

the Ratable Share from outside New York.

       80.      The only possible way that any generic manufacturers could continue selling

generic opioids in New York consistent with the OSA’s terms would be by externalizing the costs

imposed by the OSA onto out-of-state purchasers. Put differently, in order to recover the economic

losses they would sustain by continuing to participate in the New York opioid market, generic

manufacturers would need to spread the cost of its Ratable Share penalties—monies that

exclusively benefit the citizens of New York—to purchasers and patients residing outside of New

York, through the form of price increases to those purchasers. Indeed, the OSA appears to require

that any such price increase only apply to out-of-state purchasers, such that the out-of-state price

would exceed the price in New York, in order to recoup the New York Ratable Share.

       81.      The OSA therefore has the undeniable effect of both controlling prices outside of

New York and forcing New York’s sister states to bear the entire cost of legislation that benefits

exclusively New York citizens. The OSA thus has the “practical effect” of “establishing ‘a scale

of prices for use in other states,’” “control[ling] conduct” beyond the boundaries of New York,

and projecting New York’s legislative hand into out-of-state transactions—the precise

extraterritorial effects condemned by the dormant Commerce Clause. Healy v. Beer Inst., Inc.,

491 U.S. 324, 334–37 (1989) (explaining that the Commerce Clause prohibits a state from

“‘project[ing] its legislation into [other States] by regulating the price to be paid’ for [goods] in

those States” (quoting Brown-Forman Distillers Corp. v. N.Y. State Liquor Auth., 476 U.S. 573,

583 (1986))).




                                                 27	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 28 of 31



       82.     Indeed, the OSA has already “control[led] conduct” beyond New York’s

boundaries. As explained above, at least one major distributor has refused to accept SpecGx’s

(and presumably other generic manufacturers’) opioid medications for distribution into New York

from its Ohio-based distribution hub, unless SpecGx and others agree to pay the OSA penalty on

those medications destined for New York state. Accordingly, the OSA is effectively controlling a

transaction between SpecGx and an out-of-state distributor location that would take place outside

New York.

       83.     Furthermore, “the practical effect of the statute must be evaluated not only by

considering the consequences of the statute itself, but also by considering how the challenged

statute may interact with the legitimate regulatory regimes of other States and what effect would

arise if not one, but many or every, State adopted similar legislation.” Healy, 491 U.S. at 336. On

this point, the potentially deleterious effects are obvious: the imposition of restrictions analogous

to the OSA by other states would have the potential to significantly erode normal (generally

nationwide) pricing decisions in the pharmaceutical industry. Indeed, if multiple states enacted

this type of legislation, the otherwise nationwide pricing model in the pharmaceutical market

would fracture. Each state’s consumers would be forced to carry the cost of all the state programs

except their own. And no manufacturer or distributor would be able to set a national price for their

generic opioids. In other words, the proliferation of similar statutes would create the very sort of

“potential regional and even national regulation of the pricing mechanism for goods . . . reserved

by the Commerce Clause to the Federal Government.” Id. at 340.

       84.     These burdens to interstate commerce exceed any putative local benefit to residents

of New York. The same benefit can be achieved through alternative fiscal measures. The




                                                 28	
          Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 29 of 31



Constitution entrusts national economic policy to Congress precisely to avoid such outcomes. U.S.

Const. art. I, § 8, cl. 3.

        85.      Because the OSA’s imposition of a penalty coupled with a prohibition against

passing on the penalty has the “practical effect of extraterritorial control of commerce occurring

entirely outside the boundaries of the state in question,” Grand River Enters. Six Nations, Ltd. v.

Pryor, 425 F.3d 158, 168 (2d Cir. 2005) (citation omitted), the OSA violates the dormant

Commerce Clause.

                                           COUNT III

  Declaratory/Injunctive Relief, Under Ex parte Young, 209 U.S. 123 (1908), that the OSA
   Infringes SpecGx’s Rights Under the Constitution and Laws of the United States, in
                   Violation of 42 U.S.C. § 1983 and 42 U.S.C. § 1988

        86.      SpecGx realleges and incorporates by reference the preceding allegations in

paragraphs 1 through 85 as though fully set out herein.

        87.      By seeking to implement and enforce the OSA, Defendants, acting under color of

state law, have violated and, unless enjoined by this Court, will continue to violate the rights of

SpecGx under federal statutes as well as to engage in interstate commerce free from

unconstitutional state discrimination in violation of the dormant Commerce Clause.

        88.      An actual “Case or Controversy” exists because OSA’s various preempted and

unconstitutional requirements requires SpecGx to take immediate action to avoid the OSA’s

application, which creates a genuine, credible, and immediate threat that Defendants—acting in

their official capacities under color of state law—will violate SpecGx’s federally protected rights.

        89.      SpecGx accordingly seeks a declaration that Defendants’ implementation or

enforcement of the OSA would violate 42 U.S.C. § 1983. SpecGx also seeks reasonable attorneys’

fees pursuant to 42 U.S.C. § 1988.



                                                29	
        Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 30 of 31



                                  PRAYER FOR RELIEF

       WHEREFORE, SpecGx respectfully requests that this Court enter judgment in its favor

and asks the Court:

       (A)    For a declaration, pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.

       § 2201, that the OSA’s combination of imposing a penalty and prohibiting manufacturers

       from passing on that penalty infringes SpecGx’s rights under the Constitution and Laws of

       the United States, including but not limited to infringing its rights under the Hatch-

       Waxman Amendments to sell federally licensed generic pharmaceuticals, in violation of

       the Supremacy Clause, and impermissibly regulating SpecGx’s commercial relations

       outside New York, in violation of the dormant Commerce Clause, and that the OSA is

       therefore void and unenforceable as against SpecGx;

       (B)    For a permanent injunction prohibiting Defendants from implementing or enforcing

       the OSA against SpecGx;

       (C)    For such costs and reasonable attorneys’ fees to which it might be entitled by law;

       and

       (D)    For any other relief that the Court deems just and proper.




                                               30	
         Case 1:18-cv-09830-KPF Document 1 Filed 10/24/18 Page 31 of 31



Dated: October 24, 2018                      ROPES & GRAY LLP


                                       By: /s/ Christopher P. Conniff
                                           Christopher P. Conniff

                                       Christopher P. Conniff
                                       ROPES & GRAY LLP
                                       1211 Avenue of the Americas
                                       New York, NY 10036-8704
                                       christopher.conniff@ropesgray.com
                                       Tel.: (212) 596-9000
                                       Fax: (212) 596-9090

                                       Douglas H. Hallward-Driemeier
                                       (pro hac vice forthcoming)
                                       ROPES & GRAY LLP
                                       2099 Pennsylvania Avenue, NW
                                       Washington, DC 20006-6807
                                       Tel.: (202) 508-4600
                                       douglas.hallward-driemeier@ropesgray.com

                                       Brien O’Connor (pro hac vice forthcoming)
                                       Andrew J. O’Connor
                                       (pro hac vice forthcoming)
                                       Erin R. Macgowan (pro hac vice forthcoming)
                                       ROPES & GRAY LLP
                                       Prudential Tower
                                       800 Boylston Street
                                       Boston, MA 02199-3600
                                       Tel.: (617) 951-7000
                                       brien.o’connor@ropesgray.com
                                       andrew.o’connor@ropesgray.com
                                       erin.macgowan@ropesgray.com


                                       Attorneys for Plaintiff SpecGx LLC




                                       31	
